116 F.3d 480
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re:  Burma Jean Martin, Debtor,Burma Jean MARTIN, Appellant,v.Brian Sanford, Defendant,Richard Cox, Appellee.
No. 97-1189.
United States Court of Appeals, Eighth Circuit.
Submitted June 16, 1997.Filed June 19, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Burma Jean Martin appeals from the district court's1 affirmance of the bankruptcy court's2 denial of her petition to convert.  After reviewing the bankruptcy court's findings of fact for clear error and its legal conclusions de novo, we conclude that the judgment was correct and that no further discussion is warranted.  See In re Montgomery, 37 F.3d 413, 414-15 (8th Cir.1994) (standard of review).  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas


2
 The Honorable Mary D. Scott, United States Bankruptcy Judge for the Eastern District of Arkansas